Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (7,089,610) in view of Bermettler (4,975,994).
Regarding claim 28, Zhong discloses A kit, comprising: a plurality of feet 3, 19, 20; a first cantilever arm 2 comprising a first cradle 1 disposed on a distal end of the first cantilever arm and a side clip including a first anchor 15, wherein the first cantilever arm extends through the side clip and the side clip slides proximally and distally around an outside of the first cantilever arm; a second cantilever arm 2 comprising a second cradle 1 disposed on a distal end of the second cantilever arm and a second anchor 15.
However, Zhong fails to disclose a first footprint adjustment bar; and a second footprint adjustment bar, the second footprint adjustment bar being shorter than the first footprint adjustment bar.
Bermettler discloses a first footprint adjustment bar 4.4; and a second footprint adjustment bar 4.3, the second footprint adjustment bar being shorter than the first footprint adjustment bar.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to use the teaching of Bertmettler and use a shorter second bar than first bar in the invention of Zhong for the purpose of allowing the invention to be fit in compact space when not in use.
Allowable Subject Matter
Claims 1-6, 11, 16-27 are allowed.
The following is an examiner’s statement of reasons for allowance: No other prior art references in the record whether taken alone or in combination can disclose a first cantilever arm comprising a first cradle disposed on a distal end of the first cantilever arm and a side clip including a first anchor for a suspension seat oriented on a backside of the first cantilever arm, wherein the first cantilever arm extends through the side clip and the side clip slides proximally and distally around an outside of the first cantilever arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED A ISLAM whose telephone number is (571)272-7768.  The examiner can normally be reached on 10am-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED A ISLAM/Primary Examiner, Art Unit 3636